Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8 in the reply filed on 2/09/2022 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/09/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/03/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2011/0037740) in view of Haitz et al. (US 9,863,605) (hereinafter Haitz).
	Re claim 1: Yamaguchi teaches a planar light source comprising: a light guide plate (5, fig. 8) comprising: a first principal face (top face of 5, fig. 5), a second principal face (bottom face of 5, fig. 5) located opposite the first principal face (top face of 5), a plurality of unit regions (regions of 50, fig. 1) that are arranged in one dimension or two dimensions (see fig. 1), and a plurality of through holes (50, fig. 1) that are open at the first principal face and the second principal face (see fig. 8), wherein at least one of the through holes (50) is located in the unit regions (region of 50); a plurality of light sources (2, fig. 8), wherein at least one of the light sources (2) is located in the through holes (50) of the light guide plate (5); a wiring substrate (1, fig. 8) on which the plurality of light sources (2) are located, the wiring substrate (1) being positioned on a second principal face side of the light guide plate (bottom side of 5, fig. 8); a first light transmissive member (23, fig. 8) located in a first of the through holes (50, fig. 8) so as to cover at least a portion of a lateral face of the at least one light source (22, fig. 8) located in the first through hole (50).
However, Yamaguchi fails to teach a second light transmissive member located in the first through hole so as to cover at least an upper face of the first light transmissive member
Haitz teaches a light source (310, fig. 3), a wiring substrate (345, fig. 3), a first light transmissive member (340, fig. 3) located in a first of the through holes (hole between 4345, fig. 43) so as to cover at least a portion of a lateral face (sides of 310, fig. 3) of the at least one light source (310, fig. 3) located in the first through hole (hole of 4305); and a second light 
Therefore, in view of Haitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lens of Yamaguchi with the lens of Haitz comprising a first light transmissive member located in a first of the through holes so as to cover at least a portion of a lateral face of the at least one light source located in the first through hole; and a second light transmissive member located in the first through hole so as to cover at least an upper face of the first light transmissive member, in order to change the light output spectrum or distribution to provide a desired light output.

Re claim 2: Yamaguchi teaches the upper face of the first light transmissive member (upper face of 23, fig. 9) comprises a recessed part (recessed part of 23a, fig. 9) recessed towards the second principal face of the light guide plate (bottom face of 5, fig. 8).
However, Yamaguchi fails to teach a lower face of the second light transmissive member comprises a first protrusion part that is in contact with the upper face of the first light transmissive member and protrudes towards the second principal face side of the light guide plate
Haitz teaches the upper face of the first light transmissive member (upper face of 340, fig. 3) comprises a recessed part (recessed part of 340, fig. 3), and a lower face of the second light transmissive member (bottom face of 320, fig. 3) comprises a first protrusion part (middle part of 320, fig. 3) that is in contact with the upper face of the first light transmissive member (upper face of 340) and protrudes towards the second principal face side (bottom side).  


Re claim 3: Yamaguchi teaches at least one of the unit regions (region of 50, fig. 8), the first light transmissive member (23, fig. 78) entirely covers lateral faces of the at least one light source (lateral sides of 22, fig. 8) located in the first through hole (50).  

Re claim 4: Yamaguchi teaches a phosphor (yellow fluorescent material, see para [0062]).  
However, Yamaguchi fails to teach the phosphor is localized on a lower face side of the second light transmissive member.  
Haitz teaches a phosphor (light converting material, see Col. 27 lines 22-67 and Col. 28 lines 1-12) that is localized on a lower face side of the second light transmissive member (phosphor is dispersed across 320 and localized on lower face side of 320, fig. 3).  
Therefore, in view of Haitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lens of Yamaguchi with the lens of Haitz where a phosphor is localized on a lower face side of the second light 

Re claim 5: Yamaguchi fails to teach the second light transmissive member further covers an upper face of the at least one light source located in the first through hole.  
Haitz teaches the second light transmissive member (320, fig. 3) further covers an upper face of the at least one light source (upper face of 340, fig. 3) located in the first through hole (see fig. 43).  
Therefore, in view of Haitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lens of Yamaguchi with the lens of Haitz where the second light transmissive member further covers an upper face of the at least one light source located in the first through hole, in order to change the light output spectrum or distribution to provide a desired light output.

Re claim 6: Yamaguchi teaches a light shielding member (24, fig. 8) located on an upper face of the first light transmissive member (upper face of 23, fig. 8).  
However, Yamaguchi fails to teach a second light transmissive member.
Haitz teaches a light source (310, fig. 3), a wiring substrate (345, fig. 3), a first light transmissive member (340, fig. 3) located in a first of the through holes (hole between 4345, fig. 43) so as to cover at least a portion of a lateral face (sides of 310, fig. 3) of the at least one light source (310, fig. 3) located in the first through hole (hole of 4305); and a second light transmissive member (320, fig. 3) located in the first through hole (see fig. 43) so as to cover at least an upper face of the first light transmissive member (upper face of 340, fig. 3).


Re claim 7: Yamaguchi teaches a light reflecting sheet (4, fig. 8) positioned between the wiring substrate (1, fig. 8) and the light guide plate (5, fig. 1), and covering the second principal face of the light guide plate (bottom face of 5, fig. 8).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2011/0037740) in view of Haitz et al. (US 9,863,605) as applied to claim 1 above, and further in view of Maki et al. (US 2018/0239081) (hereinafter Maki).
Re claim 8: Yamaguchi in view of Haitz fails to teach the light guide plate comprises a plurality of sectioning grooves that are open at the first principal face and that, in a top view, surround the unit regions along perimeters of the unit regions, and a plurality of light reflecting members are located in the sectioning grooves.  
Maki teaches a light guide plate (22, fig. 1) comprises a plurality of sectioning grooves (221, fig. 1) that are open at the first principal face (top face of 22, fig. 1) and that, in a top view, surround the unit regions along perimeters of the unit regions (Cells, fig. 8), and a plurality of light reflecting members (231, fig. 6) are located in the sectioning grooves (see fig. 9).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoshi (US 2007/0121340), Lu et al. (US 2021/0341666), Ngai (US 9,212,796), Shimizu (US 2011/0194034), Moon et al. (US 2017/0261161), and Cheong et al. (US 8,246,187) all disclose a similar planar light source with a light guide having at least one hole with a light source within the hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875